Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
2.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

3.	Claims 1-5 and 16-18 are rejected under 35 U.S.C. § 102 (a1)(a2) as being anticipated by U.S. Pat. Pub. No. 2019/0180570 to Czubak.

In Reference to Claim 1
	Czubak discloses a gaming system and method (Figs. 1, 4, 5, 6, 7A, 7B), comprising:
	a processor (Fig. 2 12); and
	a memory device (Fig. 2 14) that stores a plurality of instructions ([0052]) that when executed by the processor, cause the processor to:
communicate data that results in a display, by a display device, of a sporting event (Fig. 3 306 to game machine 10 to display 18 [0043]),
for a play of a tournament game of a tournament ([0029 poker tournament), communicate data that results in a display, by the display device, of an indication of a sporting event outcome associated with the sporting event (Fig. 5 502, see also homerun [0043], Fig. 5 506-510, Fig. 6),
determine, for the play of the tournament game, a tournament game outcome based on the sporting event outcome (Fig. 6 612, Figs. 7A, 7B), and
communicate data that results in a display, by the display device, of the tournament game outcome (Fig. 6 618, display [0045, 0054, 0068, 0091, 0096]).

In Reference to Claim 2
	Czubak discloses wherein the sporting event outcome is based on an in-play wager made on an event in a historical sporting event ([0004, 0062] the sporting event outcome is activated in response to placement of a wager.  The wager is placed on a slot game [0045] where the reel symbols correspond to a theme and where the pay table reflects events in the sporting event.  For example, an 8-ball going into a pocket of a first sporting event is associated with BAR BAR BAR pay table symbol [0085]).  
According to Czubak, sporting events are monitored in real time then coupled with a suitable delay [0092]).  Applicant’s specification describes live or historical sporting events (Spec. [0017]).  Historical sporting events are ones “that previously took place” (Spec. [0023]), are pre-recorded or are a recreation of a prior sporting event (Spec. [0084]).  According to Webster’s New Riverside University Dictionary, Houghton Mifflin Co. 1984, historical: “1. Of, pertaining to, or of the character of history. 2. Base on or concerned with events in history.  3. Having importance or influence in history.  Giving historical its ordinary and customary meaning in light of the specification, Examiner deems that the live events monitored by Czubak which are captured and coupled with a suitable delay are events “that previously took place” and have a character of history.
	 

In Reference to Claim 16 
	See rejection of Claims 1 and 2.

In Reference to Claims 3 and 17
	Czubak discloses use on random number generators for use in outcome determinations [0026] and the reels may spin and visuals may be displayed on the gaming machine  to indicate the gaming machine is responding to input ([0091]) providing an indication of a randomly determined outcome for said poker tournament games, and determine, for the play of the tournament game, the tournament game outcome additionally based on the randomly determined outcome ([0026]) where the pay table symbols may be randomly assigned to each defined sporting event outcome ([0059]).

In Reference to Claims 4 and 18 
	Czubak discloses using the sporting event outcome to modify the randomly determined outcome where the type of  sport as in billiards of Fig. 7A and soccer of Fig. B modify their respective probable occurrence distributions and consequently the prizes assigned to each sporting event.  

In Reference to Claim 5
	Czubak discloses that using the randomly determined outcome to modify the sporting event outcome where the randomly selected outcome which must distribute the fund pool ([0083-0084]) dictates creation of the paying events (Fig. 7B, [0083]).

4.	Claims 6-15 and 19-20 are rejected under 35 U.S.C. § 102 (a1)(a2) as being anticipated by U.S. Pat. Pub. No. 2019/0180570 to Czubak in view of U.S. Pat. Pub. No. 2004/0242297 to Walker.
In Reference to Claims 6 and 19 
Czubak discloses a poker tournament ([0029]) and detecting separate sporting events as in Figs. 7A and 7B.  Additionally, Czubak discloses:
for a play of a tournament game of a tournament ([0029 poker tournament), communicate data that results in a display, by the display device, of an indication of a separate sporting event outcome associated with the sporting event (Fig. 5 502, see also individual billiard outcomes [0079], Fig. 5 506-510, Fig. 6),
communicate an indication of a randomly determined outcome for said poker tournament games ([0026, 0059]),
determine, for the play of the tournament game, a tournament game outcome based on the sporting event outcome (Fig. 6 612, Figs. 7A, 7B), and
communicate data that results in a display, by the display device, of the tournament game outcome (Fig. 6 618, display [0045, 0054, 0068, 0091, 0096]).
However, Czubak doesn’t expound on the particulars of tournament place such as comprising a plurality of plays.
	Walker teaches of Team Play slot machines (Titl.) and video poker tournaments ([0114]).  Tournaments comprise participants who play as many video poker hands as they can in an effort to accumulate the most in aggregate payouts ([0115]).  According to Walker, various embodiments of the present invention provide a slot machine conducive to team play and player interaction, which may increase the attractiveness of the machine to players ([0017]).
The Supreme Court in KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007) identified a number of rationales to support a conclusion of obviousness
(A) Combining prior art elements according to known methods to yield predictable results;
(B) Simple substitution of one known element for another to obtain predictable results;
(C) Use of known technique to improve similar devices (methods, or products) in the same way; and
(D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results.
	Here, one of skill in the art would be aware of the teachings of Walker to amplify the poker tournament of Czubak to explain that tournaments are comprised of a plurality of plays of video poker where patrons are aggregating awards based on the pay table.  Further, that patrons enjoy tournaments and team play for the interaction with other players as taught by Walker.  The Courts have held that use of known technique to improve similar devices (methods, or products) in the same way is indicia of obviousness.

In Reference to Claims 7 and 20
	See rejection of Claims 1 and 6 a Claim 7 is a scaling of what has been previously claimed.  Further, Examiner construes the pay table of Figs. 7A and 7B as being determined sporting event outcomes and randomly determined outcomes.  Consequently, Czubak discloses the claimed first, second, and third awards.  Additionally, Walker discloses that the tournament consists of a plurality teams each team comprising a plurality of gaming machines (Fig. 8).  These gaming machines host a plurality of plays ([0114, 0115]).

In Reference to Claim 8
	See rejection of Claims 1, 6 and 7.  Claim 8 is a scaling of what has been previously discussed.  In Claim 8, what has been discussed to reject a plurality of plays of a tournament game similarly rejects a second one of a plurality of plays.



In Reference to Claim 9
	Czubak discloses a coin slot 26 (Fig. 1 [0035]) for the player to insert money or coins to establish or increase a credit balance ([0035]) and of a cash out button 34 (Fig. 1 [0039]).

In Reference to Claims 10 and 12
	See rejection of Claim 1. Additionally, Walker discloses that the tournament consists of a plurality teams {first group/team, second group/team} each team comprising a plurality of gaming machines (Fig. 8).  These gaming machines host a plurality of plays ([0114, 0115]) resulting in accumulations of awards for first and second teams, respectively ([0114-0124]). Awards accumulate for each group into a common account for each group [0128]).  The winner is the group with the most accumulated awards.

In Reference to Claim 11
	See rejection of Claim 2.

In Reference to Claims 13 and 14
	See rejection of Claims 4, 5, 10, 12.  The discussion of sporting event outcomes modifying randomly determined outcomes and vice versa is similar to what has previously been discussed with the addition of the teachings of Walker for Claim 10 that the additional of teams reads on the first and second sporting events and first and second set of randomly determined outcomes, respectively. 

In Reference to Claim 15
	Walker discloses determining an additional winning group of electronic gaming machines for the tournament based on the awards accumulated for the first group of electronic gaming machines based on the randomly determined outcomes and based on the awards accumulated second group of electronic gaming machines based on the randomly determined outcomes.  According to Walker individual members can agree to contribute to a prize pool ([127]).  


Conclusion
5.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is in the Notice of References Cited.
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Paul A. D’Agostino whose telephone number is (571) 270-1992.
7.	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
8.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Lewis can be reached on (571) 272-7673.  The fax phone number for the organization where this application or proceeding is assigned is 571-270-2992.
9.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/PAUL A D'AGOSTINO/Primary Examiner, Art Unit 3715